NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                  Argued January 26, 2021
                                  Decided February 1, 2021



                                            Before

                          DIANE S. SYKES, Chief Judge

                          FRANK H. EASTERBROOK, Circuit Judge

                          THOMAS L. KIRSCH II, Circuit Judge



No. 20-1805                                                   Appeal from the United
                                                              States District Court for the
LAURA ANN HARRIS-PATTERSON,
                                                              Western District of Wiscon-
     Plaintiff-Appellant,
                                                              sin.
              v.
                                                              No. 19-cv-487-bbc
ANDREW M. SAUL,                                               Barbara B. Crabb, Judge.
Commissioner of Social Security,
     Defendant-Appellee.


                                             Order

    An administrative law judge denied Laura Harris-Patterson’s application for disabil-
ity benefits, and a district judge affirmed that decision. 2020 U.S. Dist. LEXIS 64149 (W.D.
Wis. Apr. 13, 2020). On appeal to this court, Harris-Patterson has dropped most of the
arguments presented to the ALJ and the district court. She now concentrates on her con-
tention that urinary incontinence would have diverted so much time from each working
day that she would have been unable to perform any of the jobs that a vocational expert
testified she can perform.
No. 20-1805                                                                        Page 2


    The district court found that substantial evidence supports the ALJ’s decision on the
incontinence issue. 2020 U.S. Dist. LEXIS 64149 at *13–18. In this court Harris-Patterson
emphasizes one argument that the district judge did not mention: she contends that the
ALJ made a mistake of fact by finding that Harris-Patterson needed bathroom breaks 10
to 15 times a calendar day, when Harris-Patterson testified that she needed 10 to 15 in a
working day. The latter frequency would have precluded gainful employment, the voca-
tional expert stated.

   We may assume that when Harris-Patterson said “day” she meant working day. But
the ALJ was not obliged to accept her contention. The record as a whole contains sub-
stantial contrary evidence. An ultrasound and a CT scan both revealed no physical ab-
normalities that could have explained Harris-Patterson’s asserted degree of inconti-
nence. She declined to follow some physicians’ suggestions of exercises or treatments
that could have brought the problem under control. At least four times she told a physi-
cian that she did not have any incontinence problem at all. She said this to Dr. Garrett
McNulty in January 2015, to Dr. Alan Reinicke in July 2015, to Dr. Reinicke again in
February 2018, and to Dr. Jaymin Shah in March 2018. Two months later she testified at
the hearing that she needed to be in the bathroom 24 hours a day. When challenged by
the ALJ, she conceded that this was an overstatement. Indeed so. In light of the lack of
objective medical support for her claim, the fact that she has been inconsistent in what
she tells physicians, her failure to follow medical advice, and her exaggeration, the ALJ
made it clear that he was giving Harris-Patterson the benefit of the doubt by treating
her as needing 10 to 15 bathroom breaks in a 24-hour period.

    We examine the record and the ALJ’s decision as a whole. Harris-Patterson’s request
to treat the meaning of “day” as a mistake of fact that requires the entire administrative
process to start anew does not carry the day. We agree with the district judge that sub-
stantial evidence supports the agency’s decision.

   Harris-Patterson’s other arguments are well covered by the district court’s opinion
and do not need separate treatment here.

                                                                                AFFIRMED